Exhibit 10.2

 

FIFTH AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS FIFTH AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this “Fifth Amendment”) is made as of December 29, 2015 between RED
DOOR HOUSING, LLC, a Texas limited liability company (“Seller”) and REVEN
HOUSING TEXAS, LLC, a Delaware limited liability company (“Buyer”) with
reference to the following recitals:

 

RECITALS

 

A. Seller and Buyer entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement dated as of September 26, 2014, pursuant to which
Seller agreed to sell to Buyer and Buyer agreed to purchase from Seller, 100
single family homes in the State of Texas, as amended by that certain First
Amendment to Single Family Homes Real Estate Purchase and Sale Agreement dated
as of January 26, 2015, that certain Second Amendment to Single Family Homes
Real Estate Purchase and Sale Agreement dated as of May 11, 2015, that certain
Third Amendment to Single Family Homes Real Estate Purchase and Sale Agreement
dated as of August 12, 2015 and that certain Fourth Amendment to Single Family
Homes Real Estate Purchase and Sale Agreement dated as of September 23, 2015 (as
amended, the “Agreement”).

 

B. Seller and Buyer desire to amend the Agreement in accordance with the terms
of this Fifth Amendment.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings given to such terms in the Agreement.

 

2.Purchase Price. The Purchase Price pursuant to the Basic Terms of the
Agreement is hereby deleted in its entirety and amended to read as follows:

 

“Purchase Price. Eight Million Eight Hundred Thousand and 00/100 Dollars
($8,800,000.00), subject to adjustment in accordance with the provisions of this
Agreement. The aggregate Purchase Price for the Property shall be subject to
adjustment in accordance with the provisions of the Agreement, which,
notwithstanding anything stated in this Agreement to the contrary, shall be
payable by Buyer to Seller on the (i) Closing Date in an amount equal to the
Assigned Home Value (defined below) of the applicable properties, and (ii) any
Accelerated Closing Date (defined below) in an amount equal to the Assigned Home
Value of the properties listed in the Property Notice (defined below).”

 

 



 

 

 

 

3.Due Diligence Period. The Due Diligence Period pursuant to the Basic Terms of
the Agreement is hereby deleted in its entirety and amended to read as follows:

 

“Due Diligence Period: Subject to the “Acceleration of the Due Diligence Period
and Closing Date” provision in the Basic Terms and Section 7 below, the period
commencing on the Effective Date and ending on March 31, 2016.”

 

4.Basic Terms. The Acceleration of the Due Diligence Period and Closing Date
pursuant to the Basic Term of the Agreement is hereby deleted in its entirety
and amended to read as follows:

 

“Acceleration of the Due Diligence Period and Closing Date: Upon five (5)
business days’ written notice from Buyer to Seller and subject to Section 5 of
this Agreement, Buyer may elect to purchase from Seller any or all of the
properties listed on Exhibit A attached hereto by delivering written notice (the
“Property Notice”) of its election to accelerate the Due Diligence Period and
Closing Date on those properties listed in the Property Notice (the “Accelerated
Closing” and the date specified in the Property Notice shall be the “Accelerated
Closing Date”). For the avoidance of doubt, the terms of the Agreement shall
remain in effect for those properties not included in the Property Notice.”

 

5.Due Diligence Period; Post-Closing Inspection Reports. Section 7(a) of the
Agreement is hereby deleted in its entirety and amended to read as follows:

 

“(a) Subject to the “Acceleration of the Due Diligence Period and Closing Date”
provision in the Basic Terms, Buyer shall have a period commencing on the
Effective Date and ending at 6:00 PM Pacific Time on March 31, 2016 (the “Due
Diligence Period”) to examine, inspect, and investigate the Property and, in
Buyer’s sole judgment and discretion, to determine whether Buyer desires to
purchase the Property.”

 

6.Excluded Properties. The following is hereby added as Section 5(d) to the
Agreement:

 

“(d) Notwithstanding anything herein to the contrary, at any time prior to the
date that is fifteen (15) days prior to the expiration of the Due Diligence
Period, Seller may exclude up to five (5) of the properties identified on
Exhibit A from the transaction contemplated herein (“Seller’s Excluded
Properties”) by providing written notice to Buyer (“Seller’s Excluded Properties
Notice”). Seller’s Excluded Properties Notice must contain a description of the
properties to be excluded from Exhibit A. Upon Buyer’s receipt of Seller’s
Excluded Properties Notice, Exhibit A will be deemed modified to exclude
Seller’s Excluded Properties and the Purchase Price will be reduced by the
Assigned Home Value of each of the Seller’s Excluded Properties. After Buyer’s
receipt of Seller’s Excluded Properties Notice, Seller’s Excluded Properties
will no longer be subject to this Agreement. For the avoidance of doubt, the
terms of this Agreement shall remain in effect for the properties that are not
Seller’s Excluded Properties.”

 

 



 

 

 

 

7.Funding. The following is hereby added as Section 24 to the Agreement:

 

“Funding. Buyer shall use commercially reasonable efforts to raise the equity
capital necessary to purchase the Property from Seller prior to the expiration
of the Due Diligence Period (the “Necessary Equity Capital”). If Buyer raises
the Necessary Equity Capital prior to the expiration of the Due Diligence
Period, and this Agreement remains in full force and effect and Seller shall not
be in default of its obligations hereunder, Buyer shall consummate the
transaction contemplated herein, subject to the satisfaction of all conditions
precedent in favor of Buyer hereunder, prior to consummating any other
transaction for the purchase of real property to which Buyer is a party;
provided, however, nothing set forth in this section shall restrict Buyer’s
right to terminate this Agreement during the Due Diligence Period as set forth
in Section 7 of this Agreement. ”

 

8.Governing Law. This Fifth Amendment shall be governed by the laws of the State
of Texas.

 

9.Full Force and Effect. Except as modified by this Fifth Amendment, the
Agreement is unchanged, and is hereby ratified and acknowledged by Buyer and
Seller to be in full force and effect.

 

10.Counterparts. This Fifth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Fifth Amendment shall constitute an original for
all purposes.

 

11.Miscellaneous. This Fifth Amendment, together with the Agreement, sets forth
the entire agreement between the parties with respect to the subject matter set
forth herein and therein and may not be modified, amended or altered except by
subsequent written agreement between the parties. In case of any inconsistency
between the provisions of this Fifth Amendment and the Agreement, the provisions
of this Fifth Amendment shall govern and control. This Fifth Amendment shall be
binding upon and shall inure to the benefit of Buyer and Seller and their
respective successors and assigns, if any.

 

 



 

 

 

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Fifth Amendment to
be duly executed as of the day and year first written above.

 

 

 

SELLER

 

RED DOOR HOUSING, LLC,

a Texas limited liability company

 

 

By:  /s/ Ricky Williams

Ricky Williams, Manager

 

 

BUYER

 

 

REVEN HOUSING TEXAS, LLC,

a Delaware limited liability company

 

By: REVEN HOUSING REIT, INC.,

a Maryland corporation,

its sole member

 

 

By:  /s/ Chad Carpenter

Chad Carpenter,

Chief Executive Officer

 

 



 

 

 

 

 

 

